Citation Nr: 9912243	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  97-17 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extension of a temporary total rating for 
convalescence beyond April 1, 1996, in accordance with the 
provisions of 38 C.F.R. § 4.30 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a temporary total rating 
for convalescence under the provisions of 38 C.F.R. § 4.30, 
from February 22, 1996 to April 1, 1996, denied an increase 
in the evaluations for postoperative residuals of excision of 
the distal metatarsal of the right foot, the distal fifth 
metatarsal of the left foot and residuals of fracture of the 
right fifth metacarpal, and found that new and material 
evidence to reopen a claim for service connection for a right 
knee injury had not been submitted.  In August 1996, the 
veteran submitted a statement in which he indicated his wish 
to "appeal the decision of the board."  Thereafter, the RO 
contacted the veteran in accordance with 38 C.F.R. § 20.201 
and requested that he clarify the issues with which he 
disagreed.  The veteran submitted a statement in January 1997 
referencing the temporary total rating which the RO accepted 
as a notice of disagreement (NOD).  The RO issued a statement 
of the case (SOC) in February 1997.  The veteran's 
substantive appeal was received in June 1997.  

During the course of this appeal, the veteran submitted 
evidence that he underwent additional surgery on his left 
foot in October 1996.  In a December 1996 rating action, the 
RO granted a temporary total rating for convalescence under 
the provisions of 38 C.F.R. § 4.30, from October 4, 1996 to 
January 1, 1997.  In a February 1997 rating action, the RO 
extended those benefits to April 1, 1997.  

In a January 1999 Informal Hearing Presentation, the 
veteran's accredited representative requested that the RO be 
instructed to issue an SOC regarding the December 1996 
assignment of a temporary total rating following the second 
surgery.  This matter is referred to the RO for appropriate 
action.  

The issue presently before the Board is limited to that noted 
on the preceding page. 




FINDINGS OF FACT

1.  On February 22, 1996, the veteran underwent excision of a 
neuroma, third interspace, left foot.   

2.  At the time of the surgery, service connection had been 
established for the residuals excision distal fifth 
metatarsal, left foot.  

3.  The veteran required a period of convalescence through 
August 31, 1996, as a result of the surgical procedure on his 
left foot as evidenced by statements from VA treating 
physicians.  


CONCLUSION OF LAW

An extension of a temporary total rating for convalescence 
through August 31, 1996, is warranted. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an October 1977 rating action, service connection was 
granted and a 10 percent rating assigned for residual 
excision distal fifth metatarsal left foot, effective from 
December 14, 1976.  It was noted that, during service, the 
veteran had a history of Tailor's bunion, right worse than 
left.  The distal head and neck of the fifth metatarsal was 
excised from each foot. 

The veteran and his representative assert that the veteran is 
entitled to an extension of benefits under the provision of 
38 C.F.R. § 4.30 because of recent surgery on his left foot.  
In a January 1997 statement, the veteran reported that he was 
unable to return to work until August 15, 1996.

Medical records associated with the claims folder indicate 
that on February 22, 1996, the veteran underwent excision of 
3rd common plantar neuroma from the left 3rd interspace, with 
possible osteotomy of metatarsal, 3 or 4, left foot.  In 
summarizing the indications for surgery, the surgeon noted 
that the veteran had a history of a sharp pain localized to 
the third interspace of this left foot for many years 
duration, which had not responded to conservative treatment.  
The post-operative diagnosis was that of primary neuroma, 
left foot. 

In a March 1996 statement, a VA physician referenced the 
recent surgery and noted that it would be necessary for the 
veteran to remain out of work from March 18, 1996 through May 
1, 1996.  The physician commented that the veteran was still 
in acute pain and in non-weight bearing healing process.  

In an April 1996 statement, a VA physician who had seen the 
veteran that day noted that it would be necessary for the 
veteran to remain out of work from May 1, 1996 through August 
2, 1996.  The physician noted that, due to the extent of the 
forefoot surgery the veteran had required and the post-
operative physical therapy ordered, he had advised that the 
veteran remain out of work until at least August 2, 1996.

In the rating action presently on appeal, the RO granted a 
temporary total rating for the period February 22, 1996 to 
April 1, 1996.  The veteran contends that he is entitled to 
an extension, as he required a longer period of convalescence 
following the February 1996 surgery. 

In accordance with the provisions of 38 C.F.R. § 4.30, total 
ratings will be assigned from the date of hospital admission 
or outpatient treatment and continuing for a period of one, 
two, or three months from the first day of the month 
following such hospital discharge or outpatient release if 
treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches with 
regular weight bearing prohibited; or immobilization by a 
cast without surgery of one major joint or more.

The purpose of a temporary total rating under 38 C.F.R. § 
4.30, is to financially aid the veteran during the immediate 
post-surgical period while he is convalescing.  Additionally, 
this provision allows for an extension of one, two or three 
months beyond the initial three months if in accordance with 
the above criteria.  38 C.F.R. § 4.30 (b)(1).

Initially, the Board notes that service connection had been 
granted for the residuals of excision of the distal fifth 
metatarsal, left foot.  The February 1996 surgical procedure 
was for excision of a neuroma from the 3rd interspace of the 
same foot.  As the RO, by granting the convalescent rating 
under 38 C.F.R. § 4.30, has conceded that the surgery was for 
treatment of a service-connected disability, the Board will 
address only the question of the appropriateness of an 
extension of that rating beyond April 1, 1996.

The medical evidence of record includes statements from VA 
physicians regarding the veteran's recovery and the projected 
date for his return to work.  In the April 1996 statement, a 
VA physician  noted that the veteran had been advised to 
remain out of work through August 2, 1996.  Following a 
review of the evidence, the Board finds that an extension of 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 is warranted.  As 38 C.F.R. § 4.30 provides for 
periods of convalescence in monthly increments, it is 
extended through August 31, 1996.  An extension beyond that 
date would not be in accordance with the facts found.  




ORDER

Entitlement to an extension of a temporary total rating for 
convalescence through August 31, 1996, in accordance with the 
provisions of 38 C.F.R. § 4.30 is granted.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

